                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

BORDER CITY USA, INC.,
              Plaintiff,                                             Case No. 19-cv-10610
                                                                     Hon. Matthew F. Leitman
v.

UNITED STATES OF AMERICA, et al.,
     Defendants
__________________________________________________________________/

    ORDER (1) DENYING PLAINTIFF’S MOTION FOR AN EMERGENCY
     TEMPORARY RESTRAINING ORDER (ECF #5) AND (2) ORDERING
    ADDITIONAL BRIEFING ON PLAINTIFF’S ALTERNATIVE REQUEST
                 FOR A PRELIMINARY INJUNCTION

              Plaintiff Border City USA, Inc. “is in the business of importing and exporting

food products to and from Canada.” (Compl. at ¶10, ECF #1 at Pg. ID 3.) In this

action, Border City alleges that the Canadian government “delisted” it from

importing goods into that country. (See id. at ¶26, ECF #1 at Pg. ID 6; Affidavit of

Ricken Shah at ¶24, ECF #1 at Pg. ID 17.) This delisting related to food-safety

issues raised by the Canadian government.1 Border City then alleges that in response

to Canada’s action, Defendants “delisted” Border City from “its export license with

the United States Department of Agriculture” and that they did so without due

                                                            
1
 Border City denies that it had any responsibility for the creation, preparation, or
packaging of the food that concerned Canadian authorities. (See Compl at ¶16, ECF
#1 at Pg. ID 4.) It insists that “[i]ts sole connection to the alleged questionable
product[s] was to export [them] to Canada.” (Id.)
                                                               1
 
process of law. (Compl. at ¶¶ 28, 34-44 ECF #1 at Pg. ID 7-10.) Border City asks

the Court to “overturn” the Defendants’ decision to delist it and to “order the relisting

of [it].” (Id. at ¶43, ECF #1 at Pg. ID 10.)

      On March 1, 2019, Border City filed an emergency motion for a temporary

restraining order, or, in the alternative, a preliminary injunction. (See Mot., ECF #5.)

In that motion, Border City asks the Court to, among other things, “enter a temporary

restraining order requiring the Defendants to reinstate the listing of [Border City]”

and/or “enter [an] injunctive order prohibiting the Defendants from delisting or

impacting [Border City’s] export license for matters arising out of this cause of

action.” (Id. at Pg. ID 53-54.)       The Defendants responded to Border City’s

emergency motion (see ECF #7), and the Court held a hearing on the motion on

March 4, 2019.

      For the reasons stated on the record, and for the additional reasons stated

below, Border City’s motion is DENIED to the extent it seeks a temporary

restraining order.

                                           I

      “The factors to be weighed before issuing a [temporary restraining order] are

the same as those considered for issuing a preliminary injunction.” Monaghan v.

Sebelius, 916 F.Supp.2d 802, 807 (E.D. Mich. 2012) (citing Workman v. Bredesen,

486 F.3d 896, 904-05 (6th Cir. 2007)). These factors are:


                                           2
 
            (1) whether the moving party has a strong likelihood of
            success on the merits; (2) whether the moving party will
            suffer irreparable injury without the injunction; (3)
            whether the issuance of the injunction would cause
            substantial harm to others; and (4) whether the public
            interest would be served by issuance of the injunction.

Nat’l Hockey League Players’ Ass’n v. Plymouth Whalers Hockey Club, 325 F.3d

712, 717 (6th Cir. 2003). Such preliminary relief “is an extraordinary remedy

involving the exercise of very far-reaching power, which is to be applied only in

[the] limited circumstances which clearly demand it.” Leary v. Daeschner, 228 F.3d

729, 739 (6th Cir. 2000) (internal quotation marks omitted).

                                         II

      As the Court explained on the record during the hearing on Border City’s

motion, an emergency temporary restraining order is not appropriate in this case for

multiple reasons.

      First, Border City has not yet persuaded the Court that the relief it requests

would remedy its claimed injury. Border City’s claimed injury is the inability to

ship goods into Canada. But as Border City candidly acknowledges, two separate

administrative actions are currently causing this injury – one taken by the Canadian

government and one taken by the Defendants. More specifically, the Canadian

government delisted Border City from importing goods into that country and

Defendants delisted Border City from exporting goods to Canada, and it appears that

Border City cannot import goods into Canada unless and until both delistings are
                                         3
 
reversed or terminated. Thus, even if this Court were to order the Defendants to

relist Border City, the Canadian delisting would continue to prevent Border City

from importing goods into Canada. For this reason, it seems that Border City’s

claimed injury may not be redressed by the relief it seeks and that the Court may

therefore lack Article III jurisdiction over this action. See, e.g., Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992) (noting that for Article III standing to exist, “it

must be likely, as opposed to merely speculative, that the [claimed] injury will be

redressed by a favorable decision”) (internal quotation marks omitted). The Court

recognizes that Border City has not yet had an opportunity to respond to Defendants’

arguments regarding Article III jurisdiction. Therefore, the Court is not in a position

to make a final determination as to whether Border City lacks Article III standing.

However, the Court’s concerns about Border City’s possible lack of Article III

standing weigh heavily against the grant of a temporary restraining order. And even

if Border City does have Article III standing, the apparent fact that its requested

relief would not remedy its claimed injury persuades the Court that the extraordinary

relief of a temporary restraining order is not appropriate here.

      Second, Border City has not shown a strong likelihood that it will succeed on

the merits of its procedural due process claim. As described above, Border City

alleges that the Defendants delisted it from its export license without providing it

sufficient procedural due process. “To establish a procedural due process claim, a


                                           4
 
plaintiff must show that (1) it had a life, liberty, or property interest protected by the

Due Process Clause; (2) it was deprived of this protected interest; and (3) the

[government] did not afford it adequate procedural rights.” Daily Servs., LLC v.

Valentino, 756 F.3d 893, 904 (6th Cir. 2014). The Defendants have offered serious

arguments as to why Border City does not have a protectible property interest in an

export license. (See ECF #7 at Pg. ID 100-06.) For instance, Defendants have

presented evidence that Border City does not hold such a license, and they have

made a meaningful showing that the relevant statues and regulations do not create

any protectible property interest in Border City’s claimed right to export goods to

Canada. (See Declaration of Shannon McMurtrey at ¶¶ 6-8, ECF #7-1 at Pg. ID 114-

15.) Without further briefing on the merits of Border City’s claims, the Court is not

convinced that Border City is likely to prevail on the merits.

      Finally, none of the other factors that the Court considers when analyzing a

request for a temporary restraining order persuade the Court that, in light of the

concerns described above, the extraordinary relief of such an order is appropriate

here. While Border City has an interest in keeping its employees working and its

business operational, the Defendants also have an interest in maintaining their trade

and diplomatic relationships with Canada and in assisting the Canadians in any

investigations related to the safety of food being imported into that country. The




                                            5
 
Court cannot say that these remaining factors, individually or collectively, warrant

emergency temporary relief.

                                          III

      For all of the reasons stated above, and those stated on the record at the March

4, 2019, hearing on Border City’s emergency motion, Border City’s emergency

motion is DENIED to the extent that it seeks a temporary restraining order.

However, as noted above, Border City has not yet had a chance to respond to

Defendants’ arguments with respect to its request for a preliminary injunction,

including the arguments related to the Court’s subject-matter jurisdiction. The Court

will not rule on that part of the motion before it has had a chance to take a hard look

at full briefing from both sides. Accordingly, the Court’s denial of a temporary

restraining order is without prejudice to Border City’s alternative request for a

preliminary injunction. Border City shall file a response brief in further support of

its motion for a preliminary injunction by no later than March 11, 2019. The Court

will thereafter hold a telephonic status conference to discuss next steps in this action.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: March 5, 2019




                                           6
 
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 5, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764 




                                       7
 
